DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 18 November 2020.  Claims 1, 2, 8, 9, 15, and 19 have been amended. Claims 1 through 20 are pending and have been examined. 
Response to Amendment
Applicant’s amendments to claims 1, 2, 8, 9, 15, and 19 have been entered.  
Applicant’s amendments the Figure 1 and the specification at paragraph [0044] are sufficient to overcome the drawing objections.  The drawing objections are respectfully withdrawn.
Applicant’s amendment to claim 19 is sufficient to overcome the objection to claims 19 and 20.  The claim objection is respectfully withdrawn.
Applicant’s amendments to claims 1, 3, 8, 9, and 19 are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below in light of the claim amendments. 
 Applicant’s amendments to claims 1, 3, 8, 9, and 19 are insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds for rejection in light of the claim amendments.  See updated rejection below. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 06 October 2020 have been fully considered but are moot in light of the amendments filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Regarding the 35 U.S.C. 101 rejection applicant asserts that the claims as amended provide significantly more than a judicial exception, and integrate the claims into a practical application such that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  As amended the claims are directed to gathering data related to an assigned manufacturing facility to monitor the facility’s capability to fulfill and order based on rules and parameters applied to a prediction model that generates an output, and in response to the output indicating an issue with order fulfillment and sending a signal to the assigned facility.  As drafted the claims are directed to data gathering and analysis and generating an output which is an abstract idea.  The recited steps could be performed by a production manager overseeing order fulfillment mentally or using pen and paper.  Further, the recited limitations fail to recite an automated problem solving solution that does not depend upon human decision making regarding the output of the prediction model.  The signaling step is construed as extra-solution activity that does not transform the abstract idea into significantly more.  Therefore, the recited claims are directed to an abstract idea without significantly more and are not patent eligible under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, independent claim 8 recites a system, and independent claim 15 recites a system to determine facility routing at quote level.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Independent claims 1, 8, and 15 recited substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: determining a first facility to fulfill an order based on order details and a facility prediction model; determining whether one or more outlier facilities exist for the order; assigning the first facility as an assigned facility for the order; determining whether to re-route the order to a second one of the outlier facilities based on a set of rules; assigning either the first or the second facility as the assigned facility for the order; inputting data indicating details and parameters for the order into a disruptive prediction model; executing one or more hidden layers of the disruptive prediction model; providing an output indicating whether the order will be disruptive to the capacity of the assigned facility; sending a demand signal to the assigned facility indicating materials needed at the assigned facility to complete the order. 
The limitations for determining a first facility to fulfill an order based on order details and a facility prediction model; determining whether one or more outlier facilities exist for the order; assigning the first facility as an assigned facility for the order; determining whether to re-route the order to a second one of the outlier facilities based on a set of rules; assigning either 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0018] states: “The information handling system 100 includes a processor core 110, a memory device 112, a quote system 114, a facility prediction system 116, and a disruptive order system 118. In an embodiment, information handling system 100 may include additional or fewer components, not shown in or discussed with reference to FIG. 1, without varying from the scope of this disclosure.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Additionally, the courts have found mere data Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: the demand signal indicates materials needed at the assigned facility to complete the order; determining whether the order satisfies a capacity threshold for the assigned facility and in response to the order satisfying the capacity threshold determining that the order is disruptive to the capacity of the assigned facility; the capacity data including a sales order history, a daily sales inventory, a capacity planning , and holidays; determining whether the second facility is a second touch facility, in response to determining that the second facility being the second touch facility, eliminating the second facility as a possibility for re-routing the 
The above limitations recited in the dependent claims merely narrow the abstract idea recited in the independent claims.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  
The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 5, 8 through 12, and 15 through 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (2016/0063411) in view of Audimoolam et al. (US 2005/0209732), and in further view of Cao et al. (US 2019/0378061).
Regarding Amended Claim 1, Ravichandran et al. discloses a method comprising: determining, at a facility assignment system and based on details for an order and based on a facility prediction model, a first facility to fulfill the order, (Ninth, the system is able to use the elasticity of demand of a product associated with a customer as input and assigns capacity resources such that expected profit is maximized. Ravichandran et al. [para. 0022-0029]. … The 
Ravichandran et al. fails to explicitly disclose the product related to the order wherein the order includes multiple information handling systems.  Audimoolam et al. discloses a system and method for order-to-supply collaborative management.  Audimoolam et al. [para. 0017].  Audimoolam et al. further discloses a method wherein the order includes multiple information handling systems.  (… the invention enables collaborative ordering, forecasting, inventory and replenishment management by implementing such systems through an enterprise organizational model. Audimoolam et al. [para. 0018]. … Integrated circuit wafers are manufactured in specialized wafer fabrication facilities 18. Audimoolam et al. [para. 0040]. … Master planning 30 receives capacity allocations and product mix targets from a capacity planning function 32, which in turn receives unconstrained forecasts from a demand planning organization 34. Demand planning 34 is performed in accordance with raw forecast data and collaborative forecast information received from an entity's customers, such as an OEM 36. Collaborative forecast information is often derived through collaboration with an entity's demand fulfillment organization 38 which is concerned with product shipments, order 
determining, at the facility assignment system, whether one or more outlier facilities exist for the order; (Second, the system can determine which manufacturing facility is best to act as back up to another facility, as it is sometimes cost effective to manufacture at one site and deliver it to the customer from another.  Ravichandran et al. [para. 0022-0023]. … The next step 606 is to compute feasible backup production facilities 606 that could serve as additional production facilities. Ravichandran et al. [para. 0083]);
based on the determination of whether the one or more outlier facilities exist, assigning, at the facility assignment system, the first facility as an assigned facility for the order;  in response to a determination that one or more outlier facilities exist: determining, at the facility assignment system and based on a set of routing rules, whether to re-route the order to a second one of the outlier facilities; and assigning, at the facility assignment system and based on the re-routing determination, either the first facility or the second facility as the assigned facility for the order. (The next step 606 is to compute feasible backup production facilities 606 that could serve as additional production facilities that are located on transportation routes that have a cost effective transportation option. The algorithm then uses a rule, including but not limited to "comparing a backup production facility to a manufacturing facility that can manufacture and transport the product to the customer's geographic area", that compares similar production and transportation cost allocation solution options and determines the production and transportation cost allocation solution option with lower cost 607. … FIG. 7 is an embodiment of the system that represents the logical flow 700 of the function of determining the feasible solutions (FIG. 2, 206) of the data preparation engine (FIG. 1, 104). It computes the set of production facility and product combinations 702 based on the production facility's capabilities. … This further refines the set into a primary solution which comprises a set of allocation solutions that are defined by a combination of product, production facility, transportation mechanism and the time period 704. … FIG. 8 further illustrates the process of determining backup production and transportation facilities 800 to a feasible allocation definition as set forth in FIG. 7, 705.  Ravichandran et al. [para. 0083-0085, 0098-0099; Fig. 6-7, 11-12; Fig. 19]);
inputting data indicating details and parameters for the order (The system comprises a computer-implemented method for determining feasible solutions based on complex data inputs. The data inputs comprise of capability, capacity, cost and demand data.  Ravichandran et al. [para. 0039]).
Ravichandran et al. and combined fail to explicitly disclose the method comprising inputting data indicating details and parameters for the order into a disruptive prediction model; executing, by a processor, one or more hidden layers of the disruptive prediction model to determine whether the order will be disruptive to a capacity of the assigned facility during a period of time when the order will be downloaded and fulfilled at the assigned facility.  Cao et al. discloses these limitations. (According to various exemplary embodiments, a computing device, a non-transitory computer readable storage medium, and a computer implemented method of evaluating a fulfillment strategy in an omnichannel distribution system are provided. Input parameters are received from a computing device of a user. Cao et al. [para. 0003]. …  Each node (103(1) to 103(N)) in the omnichannel distribution system 104 generates raw data, that may include sales and lost sales data, such as the order number, order line number stock keeping unit (SKU) number, and/or other data.  Cao et al. [para. 0029]. …The architecture 100 may include a business rules database. Cao et al. [para. 0032-0033]. … In various embodiments, the machine learning may make use of techniques such as supervised learning, unsupervised learning, semi-supervised learning, naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and/or probabilistic classification models. … the FSE 103 is configured to perform predictive modeling using the synthetic scenario status, by way of different modeling approaches. For example, for a given fulfillment strategy, different models can be used to determine the performance of the fulfillment strategy.  Cao et al. [para. 0035-0037]. … The demand status 204 represents raw data related to the orders of one or more products offered by the network of nodes of the omnichannel distribution system 104. Such data may include the order number, ... fulfillment node, .., and the like. This raw order data is for a predetermined period (e.g., time, day, week, month, year, etc.) and is received by the order repository 114 for storage as demand status information 204. Cao et al. [para. 0041-0042, 
providing, by the processor, an output indicating whether the order will be disruptive to the capacity of the assigned facility during the period of time when the order will be downloaded and fulfilled at the assigned facility; and in response to the order being disruptive, sending a demand signal to the assigned facility to ensure the order is fulfilled on time. (Seventh, the system provides the ability to show not only an optimal solution for capacity allocation but also allows the user to see suboptimal contrasted with more optimal solutions. Ravichandran et al. [para. 0027]).
Regarding Amended Claim 2, Ravichandran et al., Audimoolam et al., and Cao et al. combined disclose the method, wherein the demand signal indicates materials needed at the assigned facility to complete the order. Ravichandran et al. fails to disclose this limitation, however Audimoolam et al. discloses the limitation. (FIG. 6 shows an embodiment of a collaborative forecasting flow diagram, suitable for use in connection with collaborative forecasting in connection with the methodology of the decision support system. … the novel methodology contemplates use of existing demand planning systems, … For example, the novel methodology is particularly suitable for use in connection make-to-order, Kanban, and fixed-rate supply strategies, as well as a wide array of inventory replenishment strategies which might include materials requirements planning (MRP).  Audimoolam et al. [para. 0075; Fig. 6]. … Exceptions (either exception data or alerts) are distributed across the entire virtual supply chain, either by "pushing" an exception report to identified responsibility partners, through use of an "agent" or "bot." … Product availability changes initiated as an "exception alert" by the assembly facility will now be apparent to all collaborators on an immediate basis, making for greater opportunities for innovative solutions. … Collaboration alerts 200 might be served upon occurrence of a product change order, product quantity change order, or any other exception based phenomenon, which impacts a particular plan or forecast.  Audimoolam et al. [para. 0078-0081; Fig. 7]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ravichandran et al. and Cao et al. combined to include the demand signal indicates materials needed at the assigned facility to complete the order as taught by Audimoolam et al. to provide a collaboration alert configured for a collaboration service.  Audimoolam et al. [para. 0081].
Regarding Claim 3, Ravichandran et al., Audimoolam et al., and Cao et al. combined disclose the method, wherein the determining of whether the order is disruptive to the capacity of the assigned facility comprises: determining, based on capacity data associated with the assigned facility, (The data preprocessing algorithm 204 combines the incoming dataset with the incumbent capacity allocation solutions dataset 205 which is the set of existing allocations planned to satisfy the demand. The feasible solution generation module 206 receives the dataset from data preprocessing algorithm 204 and computes feasible sets of allocations for each product under consideration for all time periods configured within the system. … The capability data consists of the production facility capabilities 309 per product. The capacity data consists of three components listed as follows: machine capacity 306, production facility capacity 305 and freight capacity 307. Ravichandran et al. [para. 0079-0081, 0084-0085]); 
whether the order satisfies a capacity threshold for the assigned facility during a week associated with an order completion date for the order; (A mathematical framework for an optimization problem usually consists of an objective function 1101 and constraints including but not limited to the ones described in 1102, 1103, 1104, 1105, 1106, and 1107.  … An additional constraint 1104 states that allocations utilizing a common resource including but limited to machines should not exceed its stated capacity.  … The set is continuously replaced with profitable feasible allocations 1204 taking into consideration practical manufacturing constraints 1208. The allocations in the set are re-shuffled to satisfy capacity bounds 1207 and the engine continues to search for feasible and more profitable allocations 1205.  Ravichandran et al. [para. 0088-0090]);
and in response to the order satisfying the capacity threshold, determining that the order is disruptive to the capacity of the assigned facility. (The system uses an iterative methodology, which enables the users with the ability to remove and add manufacturing 
Regarding Claim 4, Ravichandran et al., Audimoolam et al., and Cao et al. combined disclose the method, wherein the capacity data includes a sales order history for the week associated with the order completion date, a daily sales inventory maintained at the assigned facility during the week associated with the order completion date, a capacity planning for the assigned facility during the week associated with the order completion date, and holidays associated with the assigned facility. Ravichandran et al. discloses data including capacity planning for the assigned facility (The optimization system is designed to allocate customer demand forecasted for a pre-determined time period to a production facility. Ravichandran et al. [para. 0033, 0040].  … The supply and demand data for each product consists of four major components: demand data, capability data, cost data and capacity data for each product 308. …The capability data consists of the production facility capabilities 309 per product.  The capacity data consists of three components listed as follows: machine capacity 306, production facility capacity 305 and freight capacity 307. Ravichandran et al. [para. 0080-0081, 0092; Fig. 19-20]. … A comparison of the utilization when the incumbent allocation plan was in use, with disclose the capacity data includes a sales order history for the week associated with the order completion date, a daily sales inventory maintained at the assigned facility during the week associated with the order completion date, and holidays associated with the assigned facility.  Cao et al. discloses this limitation. (The order repository 114 is configured to store historical data related to orders and fulfillment by way of the omnichannel distribution system 104 (sometimes referred to herein as a network of nodes) for different time periods. Cao et al. [para. 0031]. … The demand status 204 represents raw data related to the orders of one or more products offered by the network of nodes of the omnichannel distribution system 104. Such data may include the order number, order line number, SKU number, order creation time, order process time, source location (e.g., ZIP), destination location (e.g., ZIP), fulfillment node, unit number, carrier mode, shipping cost, service level agreement (SLA) identification code or name, and the like.  This raw order data is for a predetermined period (e.g., time, day, week, month, year, etc.) and is received by the order repository 114 for storage as demand status information 204.  Cao et al. [para. 0041-0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Ravichandran et al. and Audimoolam et al. to include use of data includes a sales order history for the week associated with the order completion date, a daily sales inventory maintained at the assigned facility during the week associated with the order completion date, and holidays 
Regarding Claim 5, Ravichandran et al., Audimoolam et al., and Cao et al. combined disclose the method, wherein the determining of whether to re-route the order to the second facility comprises: determining whether the second facility is a second touch facility for a type of information handling system of the order.  Ravichandran et al. fails to explicitly recite the second facility as a second touch facility for a type of information handling system order. ( … since test and assembly facilities represent a large capital investment, test and assembly facilities must also run at a significant fraction of their rated capacity in order to be efficient and profitable. Thus, it will be understood that the constraints under which a wafer fabrication facility and test and assembly facility must operate place a premium on reliability and stability of workflow. …  The typical wafer fabrication has a portion of its capacity allocated to major semi-conductor manufacturers, with another portion perhaps allocated directly to an OEM 14 and the remaining portion to a fab-less companies 10.  Audimoolam et al. [para. 0042-0043]. … It can be understood from the foregoing discussion that the integrated circuit industry value chain comprises a large number of components and touch points.  Audimoolam et al. [para. 0046; Fig. 1]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ravichandran et al. and Cao et al. combined to include the second facility as a second touch facility for a type of information handling system order as taught by Audimoolam et al. because the supply chain of this industry 
in response to the second facility being the second touch facility, eliminating the second facility as a possibility for re-routing the order; (Embodiments include a data visualization system enables the user to see alternative options when the optimal solution is difficult to implement. The user also has the opportunity to express this infeasibility by modifying the capability data using the data interface. Ravichandran et al. [para. 0037, 0043, 0076, 0091]. … The logistical information such as the facility's location is used to determine logistic feasibility for transporting the product from the facility. Given this information, it trims the set of combinations 703 by removing the production facility--product combinations that are not logistically feasible. … The method starts 801 by computing the production facility that serves as a backup for a certain product based on the capability data 802 associated with that production facility (FIG. 3, 309). This is further enhanced by removing facility-product combinations that are not feasible based on the backup transportation network 803, including but not limited to intra-facility transportation systems. More combinations are removed when a backup facility is more expensive than the primary facility 804. Ravichandran et al. [para. 0083-0085, 0087]);
and in response to the second facility not being the second touch facility: determining whether a threshold number of last orders similar to the order were re- routed to the second facility; and in response to the threshold number of last orders being re-routed to the second facility, re-routing the order to the second facility. (The algorithm then uses a rule, including but not limited to "comparing a backup production facility to a manufacturing facility that can 
Regarding Claims 8 through 12, Claims 8 through 12 recite substantially similar limitations to those of claims 1 through 5 respectively, and are therefore rejected based on the same prior art reference combination, reasoning, and rationale.  Claims 8 through 12 are directed to a system, which is taught by Ravichandran et al. at paragraphs [0022-0026].
Regarding Claims 15 through 18, claims 15 through 18 recite substantially similar limitations to those of claims 1 through 5 respectively (claim 15 combines the limitations of claims 1 and 2), and are therefore rejected based on the same prior art reference combination, reasoning, and rationale.  Claims 15 through 18 are directed to a method, which is taught by Ravichandran et al. at paragraph [0037].  

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (2016/0063411) in view of Audimoolam et al. (US 2005/0209732), in further view of Cao et al. (US 2019/0378061), and in further view of Liao et al. (US 2016/0189066).
Regarding Claim 6, Ravichandran et al., Audimoolam et al., and Cao et al. combined disclose the method wherein the set of routing rules includes latest routing of similar orders, historical re-routing of orders for the first facility, shipping patterns, and whether a product of the order is a new product. (In step 605 is represented the process of consolidating and storing the incumbent allocation solutions which are the planned allocation solutions for the demand including historical re-routing of orders for the first facility, and whether a product of the order is a new product.  Audimoolam et al. discloses whether a product of the order is a new product. (the novel methodology is particularly suitable for use in connection make-to-order
Ravichandran et al., Audimoolam et al., and Cao et al. combined fail to explicitly disclose the method including historical re-routing of orders for the first facility.   Liao et al. discloses collecting historical re-routing data. (The actual flight schedule data 315 (i.e., FlightActuals) includes historical data of the flights operated in order to satisfy the schedule, including flights operated as planned, added flights, cancelled flights, delayed flights, and re-routed flights. Liao et al. [para. 0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Ravichandran et al., Audimoolam et al., and Cao et al.  to include the collection of historical re-routing data as taught by Liao et al. to provide an efficient technique and system for evaluating and validating a robustness schedules using quantitative metrics.  Liao et al. [para. 0004]. 
Regarding Claim 13, Claim 13 recites substantially similar limitations to those of claim 6, and is therefore rejected based on the same prior art reference combination, reasoning, and rationale.  Claim 13 is directed to a system, which is taught by Ravichandran et al. at paragraphs [0022-0026].
Regarding Claim 19, Claim 19 recite substantially similar limitations to those of claim 6, and are therefore rejected based on the same prior art reference combination, reasoning, and rationale.  Claim 19 is directed to a method, which is taught by Ravichandran et al. at paragraphs [0037].

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (2016/0063411) in view of Audimoolam et al. (US 2005/0209732), in further .
Regarding Claim 7, Ravichandran et al. fails to explicitly disclose the method, wherein the details for the order include an order completion date, a type of information handling system for the order, and a quantity of the type of information handling system.  Chowdhry et al. discloses systems and techniques to determine, substantially in real time, at least one of an estimated ship date or an estimated delivery date associated with a product.  Chowdhry et al. [para. 0004].  Chowdhry et al. further discloses details for the order include an order completion date, a type of information handling system for the order, and a quantity of the type of information handling system.  (Systems and techniques are described herein for a delivery promise engine to monitor in real-time and provide product commitment dates. … The systems and techniques may provide a single inventory view of multiple types of products (e.g., BTO, BTS, etc.), including consolidated views for each type of product.  … The product commitment dates may be determined based on inventory data, manufacturing type (stock/non-stocked), supply chain data, add-on services, holidays, and customer-selected delivery options. Chowdhry et al. [para. 0017-0021]. … In response to receiving the availability check 140, the commitment engine 102 may determine whether the requested delivery quantity can be provided by a requested delivery date.  Chowdhry et al. [para. 0033, 0052, 0054, 0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Ravichandran et al., Audimoolam et al., and Cao et al. to include a quantity of the type of information handling system data as taught by Chowdhry et al. to provide determine a shipping method for the product, determine the 
 Regarding Claim 14, Claim 14 recites substantially similar limitations to those of claim 7, and is therefore rejected based on the same prior art reference combination, reasoning, and rationale.  Claim 14 is directed to a system, which is taught by Ravichandran et al. at paragraphs [0022-0026].
Regarding Claim 20, Claim 20 recite substantially similar limitations to those of claim 7, and are therefore rejected based on the same prior art reference combination, reasoning, and rationale.  Claim 20 is directed to a method, which is taught by Ravichandran et al. at paragraphs [0037].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamling (US 2018/0373230) - implementing predictive models that learn from real-time manufacturing capacity plan performance data to continually improve the accuracy of generated capacity plans. Instances of a plan performance predictive model are generated in response to receiving then-current sets of capacity plan parameters, predicted plan performance parameters, and measured plan performance parameters that correspond to various capacity plans implemented at a manufacturing facility. Modeled plan parameters produced by the continually adjusted instances of the plan 
Wang et al. (US 2005/0038684) - the system includes an allocation planning module, an order management module, a capacity model, and a capacity management module. The allocation planning module receives a demand plan for a product. The capacity management module transforms the demand plan into a machine-time-based plan according to the capacity model, and reserves capacity according to the machine-time-based plan for the demand plan. The capacity management module further transforms a purchase order received by the order management module before a cutoff date for the product into a machine-time-based order, accepts the machine-time-based order and decreases the reservation capacity depending on the machine-time-based plan.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                           
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623